Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 15, 17, and 19-20 should have been rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claim 1, the claim recites “A computer program product, the computer program product comprising: one or more computer-readable tangible storage medium…” (emphasis added). The specification is silent as to the meaning of this term. At best, the specification discloses that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se” ([0074], emphasis added), however, a computer readable storage medium is different than a computer readable tangible storage medium. Thus applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP 2111), the claim as a whole covers both transitory and non-transitory media. Transitory media do not fall under one of the four statutory categories of invention (processes, machines, manufactures, or composition of matter), and therefore, the claim is directed to non-statutory subject matter.
The claim may be amended to overcome this rejection as follows:
 “one or more computer-readable tangible storage medium…” to thereby fall under the definition of computer-readable storage media in the specification that specifically excludes transitory signals, or b.    “one or more non-transitory computer-readable tangible storage medium…” to thereby exclude the portion of the scope that includes transitory signals.
Regarding claims 17, and 19-20, they are dependent upon rejected claim 15, and fail to resolve the deficiencies thereof. They are therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8 and, 14-15 should have been rejected under 35 U.S.C. 103 as being unpatentable over DETTINGER et al. (US Pub. No. 2005/0283786 A1) in view of MUKHERJEE et al. (US Pub. No. 2016/0140359 A1).
As per claim 1, Dettinger teaches the invention substantially as claimed including a computer-implemented method comprising: 
receiving, by a definer module, a request for executing a task flow ([0032] FIG. 2 is a flow diagram of exemplary operations 200 that illustrate how the dispatcher 120 (i.e., “definer module”) may utilize the task metadata 126 to optimally assign tasks to nodes 112 on the grid 110…The operations begin by obtaining the sequence (i.e., “flow”) of tasks 124 (i.e., obtaining a sequence of tasks represents receiving a “request” to execute the sequence of tasks)); 
determining, by the definer module, a cluster of [devices] to execute the task flow from a set of edge devices ([0034] At step 208, the dispatcher 120 monitors the current state of the grid 110, for example, to determine what computing resources 114 of what nodes 112 are available. At step 210, the dispatcher 120 dispatches one or more tasks based on the current state of the grid 110 and the task metadata 126 (i.e., task dispatcher dispatches tasks to a subset of nodes in a grid representing a “cluster” of nodes)), wherein determining the cluster of edge devices to execute the task flow from the set of edge devices comprises: 
retrieving, by the definer module, attributes of the task flow and the set of [devices] respectively ([0031] As illustrate[d], the metadata…contains information regarding processing requirements of the task (illustratively, as thread count and average CPU cycles required for execution), operating system requirements, as well as an indication of the inputs required and outputs generated by the task (i.e., information regarding processing requirements of the task represent “attributes of the task flow”). [0032] The operations begin by obtaining…corresponding task metadata 126 for a workflow to be performed, at [step 204]… The dispatcher 120 may be configured to optimize assignments of tasks to nodes taking into account both static features of each node, as well as dynamic features…Examples of dynamic features may include available CPU capacity, memory, paging rates, and the like. In any case, given the information available in the task metadata 126, the dispatcher 120 may be able to more effectively assign tasks in a workflow to nodes 112, based on their available computing resources 114 (i.e., dynamic features of each node having available resources represents “attributes of the set of devices”)); and 
selecting a group of [devices] from the set of edge devices as the cluster of [devices] to execute the task flow based on a mapping relationship of the attributes between the task flow and the set of [devices] ([0036] The dispatcher 120 may schedule the set of parallel tasks by compute resource required and dispatch the most resource intensive task to the node 112 that best matches those resource requirements (i.e., the dispatcher selects nodes whose dynamic features match, representing a “mapping relationship” with the processing requirements of the tasks in the sequence of tasks)); 
retrieving, by the definer module, metadata information for the task flow and the [devices] in the cluster, wherein the metadata information is used to schedule the task flow in the cluster ([0031] As illustrate[d], the metadata is for a task named “clustalW” (i.e., task name, or “ID” of a task in a sequence of tasks represents “metadata information for the task flow”). [0032] The operations begin by obtaining…corresponding task metadata 126 for a workflow (i.e., obtaining, or “receiving” workflow metadata) to be performed, at [step 204]… The dispatcher 120 may be configured to optimize assignments of tasks to nodes taking into account both static features of each node, as well as dynamic features. Examples of static node features may include a type of processor, operating system and/or middleware infrastructure for a given node…given the information available in the task metadata 126, the dispatcher 120 may be able to more effectively assign tasks in a workflow to nodes 112, based on their available computing resources 114 (i.e., static features of each node having available resources represents “metadata information of the devices in the cluster” used to schedule the sequence of tasks)); and 
executing, by the [devices] in the cluster, the task flow according to the metadata information ([0034] At step 210, the dispatcher 120 dispatches one or more tasks based on the current state of the grid 110 and the task metadata 126 (i.e., tasks of the task flow are distributed for execution on optimal nodes of the grid having available resources based on the workflow metadata and the features of the nodes)), wherein executing the task flow according to the metadata information comprises: 
sending, by a sending module, a request for executing the task flow with the metadata information to one or more starting [devices] in the cluster [0034] At step 210, the dispatcher 120 dispatches (i.e., “sending”) one or more tasks based on the current state of the grid 110 and the task metadata 126 (i.e., dispatcher acts as a “sending module” by dispatching, or “sending” tasks to nodes)), wherein the task flow comprises a series of subtasks ([0028] The workflow may be defined by a workflow definition 120, which may include a sequence (i.e., series) of tasks 124 (i.e., “sub-tasks” of a workflow)) and the one or more starting [devices] correspond to one or more starting subtasks according to the metadata information ([Claim 1] Dispatching one or more of the tasks to one or more of the nodes (i.e., one or more tasks of the sequence of tasks correspond to one or more nodes)); 
running, by a corresponding [device] in the cluster, the corresponding subtask according to the metadata information ([0025] The CPUs may include any number of any type suitable CPU capable of executing instructions for a task dispatched to that node (i.e., each node executes sub-tasks dispatched to it))…
 	While DETTINGER discloses executing a tasks of a workflow using nodes of a grid environment, DETTINGER does not explicitly disclose:
that the nodes are edge devices; and
in response to one or more last subtasks being completed by one or more last edge devices, sending, by the one or more last edge devices, one or more final running results to a receiver module.
However, in analogous art, MUKHERJEE et al teaches:
edge devices ([0007] A device for distributed computation, wherein the device is configured to use in addition to backend server nodes, a plurality of edge devices for optimizing resource usage of resource-constrained sensors has been disclosed. The device may comprise a cluster monitoring module. The cluster monitoring module configured to receive data for computation. The data for the computation may be shared with the compute nodes including the plurality of edge devices participating in the distributed computing environment or grid (i.e., compute nodes of the distributed computing grid that is used to executes tasks of data computation are “edge devices”)); and
in response to one or more last subtasks being completed by one or more last edge devices, sending, by the one or more last edge devices, one or more final running results to a receiver module ([0023] The master node according to an embodiment of the present disclosure may schedule the computation of the smaller data sets using the communication means in order to optimize the load distribution with bandwidth and energy usage. On completion of said computation, the master node may combine final data sets received from the edge devices to output the final result).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined MUKHERJEE’s teaching of edge device nodes in a grid computing environment that return results to a master, with DETTINGER’s teaching of nodes in a grid computing environment that execute a workflow based on workflow metadata, to realize, with a reasonable expectation of success, a distributed grid computing environment that executes workflows based on metadata, as in DETTINGER, on edge device nodes, that return results to a master, as in MUKHERJEE. A person of ordinary skill would have been motivated to make this combination to enable the distributed grid computing environment of DETTINGER to utilize edge device nodes that optimize computation and communication resources, while preserving security (MUKHERJEE [0008]).
 
As per claim 7, DETTINGER disclosed the method of claim 1, wherein 
the metadata information is selected from a group consisting of at least one of an ID of the task flow, an ID of the cluster, IDs of the edge devices involved in the cluster, IDs of subtasks of the task flow to be executed by the edge devices in the cluster, or an ID of a coordinator device ([0030, Table 1] “WorkflowTask name” representing “IDs of subtasks of the task flow to be executed by the devices in the cluster”).
 
As per claim 8, DETTINGER disclosed a computer system, the computer system comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method ([Claim 15] A computer-readable medium containing a program for executing a workflow in a grid computing environment, which, when executed by a processor, performs operations) comprising: 
receiving, by a definer module, a request for executing a task flow ([0032] FIG. 2 is a flow diagram of exemplary operations 200 that illustrate how the dispatcher 120 (i.e., “definer module”) may utilize the task metadata 126 to optimally assign tasks to nodes 112 on the grid 110…The operations begin by obtaining the sequence (i.e., “flow”) of tasks 124 (i.e., obtaining a sequence of tasks represents receiving a “request” to execute the sequence of tasks)); 
determining, by the definer module, a cluster of edge devices to execute the task flow from a set of [devices] ([0034] At step 208, the dispatcher 120 monitors the current state of the grid 110, for example, to determine what computing resources 114 of what nodes 112 are available (i.e., dispatcher 120 identifies, or “determines”, a group, or “cluster” of nodes from the overall “set” of grid nodes that have available computing resources 114)); 
retrieving, by the definer module, metadata information for the task flow and the [devices] in the cluster, wherein the metadata information is used to schedule the task flow in the cluster ([0032] The operations begin by obtaining…corresponding task metadata 126 for a workflow (i.e., obtaining, or “receiving” workflow metadata, representing “metadata information for the task flow”) to be performed, at [step 204]… The dispatcher 120 may be configured to optimize assignments of tasks to nodes taking into account both static features of each node, as well as dynamic features. Examples of static node features may include a type of processor, operating system and/or middleware infrastructure for a given node. Examples of dynamic features may include available CPU capacity, memory, paging rates, and the like. In any case, given the information available in the task metadata 126, the dispatcher 120 may be able to more effectively assign tasks in a workflow to nodes 112, based on their available computing resources 114 (i.e., static/dynamic features of each node having available resources represents “metadata information of the devices in the cluster”)); and 
executing, by the [devices] in the cluster, the task flow according to the metadata information ([0034] At step 210, the dispatcher 120 dispatches one or more tasks based on the current state of the grid 110 and the task metadata 126. [0025] The CPUs may include any number of any type suitable CPU capable of executing instructions for a task dispatched to that node (i.e., tasks of the task flow are distributed for execution on optimal nodes of the grid having available resources based on the workflow metadata and the features of the nodes)).
 
While DETTINGER discloses executing a task of a workflow using nodes of a grid environment, DETTINGER does not explicitly disclose that the nodes are:
edge devices;
However, in analogous art, MUKHERJEE et al teaches:
edge devices ([0007] A device for distributed computation, wherein the device is configured to use in addition to backend server nodes, a plurality of edge devices for optimizing resource usage of resource-constrained sensors has been disclosed. The device may comprise a cluster monitoring module. The cluster monitoring module configured to receive data for computation. The data for the computation may be shared with the compute nodes including the plurality of edge devices participating in the distributed computing environment or grid (i.e., compute nodes of the distributed computing grid that is used to executes tasks of data computation are “edge devices”)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined MUKHERJEE’s teaching of edge device nodes in a grid computing environment, with DETTINGER’s teaching of nodes in a grid computing environment that execute a workflow based on workflow metadata, to realize, with a reasonable expectation of success, a distributed grid computing environment that executes workflows based on metadata, as in DETTINGER, on edge device nodes, as in MUKHERJEE. A person of ordinary skill would have been motivated to make this combination to enable the distributed grid computing environment of DETTINGER to utilize edge device nodes that optimize computation and communication resources, while preserving security (MUKHERJEE [0008]).
 
As per claim 14, DETTINGER disclosed the computer system of claim 8, wherein the metadata information is selected from a group consisting of at least one of an ID of the task flow, an ID of the cluster, IDs of the edge devices involved in the cluster, IDs of subtasks of the task flow to be executed by the [devices] in the cluster, or an ID of a coordinator device ([0030, Table 1] “WorkflowTask name” representing “IDs of subtasks of the task flow to be executed by the devices in the cluster”).
 	As per claim 15, it is a product claim comprising limitations similar to those of claim 1, and is therefore rejected for at least the same rationale. DETTINGER further teaches the additional limitations of “A computer program product, the computer program product comprising: one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor capable of performing a method” ([Claim 15] A computer-readable medium containing a program for executing a workflow in a grid computing environment, which, when executed by a processor, performs operations).

Allowable Subject Matter
Claims 3, 5, 6, 10, 11, 12, 13, 17, 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195